As filed with the Securities and Exchange Commission on October 24, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-6 For Registration Under the Securities Act of 1933 of Securities of Unit Investment Trust Registered on Form N-8B-2 A. EXACT NAME OF TRUST: Patriot Trust, Real Estate Income Trust, Series 1 B. NAME OF DEPOSITOR: The GMS Group, LLC C. COMPLETE ADDRESS OF DEPOSITOR’S PRINCIPAL EXECUTIVE OFFICES: The GMS Group, LLC 5N Regent Street, Suite 513 Livingston, New Jersey 07039 D. NAME AND COMPLETE ADDRESS OF AGENT FOR SERVICE: COPY OF COMMENTS TO: PETER J. DEMARCO The GMS Group, LLC 5N Regent Street, Suite 513 Livingston, New Jersey 07039 (973) 548-2575 MICHAEL R. ROSELLA, ESQ. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York 10022 (212) 318-6800 E. TITLE AND AMOUNT OF SECURITIES BEING REGISTERED: An indefinite number of Units of beneficial interest pursuant to Rule 24f-2 of the Investment Company Act of 1940, as amended. F. APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of the Registration Statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. [LOGO] SUBJECT TO COMPLETION, DATED OCTOBER 24, 2007 PATRIOT TRUST, REAL ESTATE INCOME TRUST, SERIES 1 The Trust is a unit investment trust designated Patriot Trust, Real Estate Income Trust, Series 1.The Sponsor is The GMS Group, LLC.The investment objective of the Trust is to seek to provide investors with the possibility of a high level of current dividend income through investment in a fixed portfolio of stocks of real estate investment trusts and certain other companies related to the real estate industry.The secondary investment objective of the Trust is capital appreciation.The Sponsor cannot assure that the Trust will achieve these objectives.The minimum purchase is 500 Units for individual purchasers, and 400 Units for purchases by custodial accounts or Individual Retirement Accounts, self-employed retirement plans (formerly Keogh Plans), pension funds and other tax-deferred retirement plans. This Prospectus consists of two parts. Part A contains the Summary of Essential Information including descriptive material relating to the Trust and the Statement of Financial Condition of the Trust. Part B contains general information about the Trust. Part A may not be distributed unless accompanied by Part B. Please read and retain both parts of this Prospectus for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. PROSPECTUS DATED, 2007 The information in this prospectus is not complete and may be changed. We will not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell the securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [LOGO] INVESTMENT SUMMARY INVESTMENT OBJECTIVES.The Trust seeks to provide investors with the possibility of a high level of current dividend income through investment in a fixed portfolio of stocks of real estate investment trusts and certain other companies related to the real estate industry.The secondary investment objective of the Trust is capital appreciation. There is no guarantee that the investment objectives of the Trust will be achieved. STRATEGY OF PORTFOLIO SELECTION.The Trust seeks to achieve its objectives through investment in a portfolio of stocks of (i) real estate investment trusts (“REITs”) and (ii) certain other companies related to the real estate industry, including companies which may be engaged in mortgage financing and lending, management of real estate equity and debt investments, and property management (“Real Estate Securities”).The REITs and Real Estate Securities (collectively, the “Securities”) that comprise the Trust are selected utilizing a research driven investment process and a disciplined criteria that considers a consensus of analysts’ opinions, historic stability of dividend payments and potential for capital appreciation.This research driven consensus process utilizes the views and forecasts of many research specialists in contrast to dependency on the opinion of a specific expert, authority or analyst.In order for a security to be considered for selection by the Sponsor for inclusion in the Trust, at the time of selection, 75% of the analysts known to cover the Security must have the equivalent of a “buy,” “hold” or “market perform” rating on the Security. DESCRIPTION OF PORTFOLIO.The Trust invests its assets in a portfolio of publicly traded REITs and Real Estate Securities.REITs are financial vehicles that seek to pool capital from a number of investors in order to participate directly in real estate ownership or financing. REITs can be managed by separate advisory companies for a fee which is ordinarily based on a percentage of the assets of the REIT in addition to reimbursement of operating expenses.Since the Trust will consist entirely of shares issued by publicly traded REITs and Real Estate Securities, an investment in the Trust will be subject to varying degrees of risk generally incident to the ownership of real property (in addition to securities market risks).In addition, a number of the Securities contained in the Trust’s portfolio may have relatively small market capitalizations which present certain risks discussed below. The portfolio of the Trust containsstocks of REITs and Real Estate Securities.100% of the issues are represented by the Sponsor’s contracts to purchase.stocks are listed on the New York Stock Exchange,stocks are listed on the National Association of Securities Dealers Automated Quotations (“NASDAQ”) National Quotation Market System, andstocks are listed on the American Stock Exchange. PRINCIPAL RISK CONSIDERATIONS.Unitholders can lose money by investing in this Trust.The value of the Units and the Securities can each decline in value.An investment in units of the Trust should be made with an understanding of the following risks: · The financial condition of the issuers of the Securities may become impaired or that the general condition of the stock market may worsen (both of which may contribute directly to a decrease in the value of the Securities and thus in the value of the Units). · Since investments in publicly traded REITs and Real Estate Securities are equity investments, they are subject to the risks of investing in equity securities discussed above.In particular, REITs are also subject to the risk that potential growth may be limited because revenue is passed on to REIT unitholders instead of being reinvested in the business. · The Trust’s portfolio is concentrated in securities issued by companies in the real estate industry.A portfolio is considered to be “concentrated” in an industry group or sector when the securities in a particular industry group or sector constitute 25% or more of the total asset value of the portfolio.Negative developments in the real estate industry may affect the value of your investment more than would be the case in a more diversified investment.The underlying value of the Securities and the Trust’s ability to make distributions to its Holders may be negatively affected by adverse changes in national economic conditions, adverse changes in local market conditions due to changes in general or local economic conditions and neighborhood characteristics, increased competition from other properties, obsolescence of A-2 property, changes in the availability, cost and terms of mortgage funds, the impact of present or future environmental legislation and compliance with environmental laws, the ongoing need for capital improvements, particularly in older properties, increases in interest rates, changes in real estate tax rates and other operating expenses, regulatory and economic impediments to raising rents, adverse changes in governmental rules and fiscal policies, dependency on management skills, civil unrest, acts of God, including earthquakes and other natural disasters (which may result in uninsured losses), terrorist attacks and other acts of war, adverse changes in zoning laws, and other factors which are beyond the control of the issuers of the Securities in the Trust. · The Trust’s portfolio contains stocks of companies with smaller market capitalizations, which may have less liquid stock and more volatile prices than larger capitalized companies.Such companies also tend to have unproven track records and, to a certain extent, are more likely to perform less well or fail than companies with larger market capitalizations. · The Trust’s portfolio contains onlystocks, which means that the Trust may be more sensitive to changes in the market value of a single stock than would occur in an investment in a portfolio which contains a greater number of stocks. · Since the portfolio of the Trust is fixed and “not managed,” in general, the Sponsor can only sell Securities under certain extraordinary circumstances, at the Trust’s termination or in order to meet redemptions.As a result, the price at which each security is sold may not be the highest price it attained during the life of the Trust. · Price fluctuations of particular Securities will change the Portfolio’s composition throughout the life of the Trust.When cash or a letter of credit is deposited with instructions to purchase Securities in order to create additional units, an increase in the price of a particular Security between the time of deposit and the time that Securities are purchased will cause the units to be comprised of less of that Security and more of the remaining Securities.In addition, brokerage fees incurred in purchasing the Securities will be an expense of the Trust and such fees will dilute the existing Unitholders’ interests. · There is no assurance that any dividends will be declared or paid in the future on the Securities. PUBLIC OFFERING PRICE.The Public Offering Price per 100 units of the Trust is calculated by: · dividing the aggregate value of the underlying Securities held in the Trust by the number of units outstanding; · multiplying the result by 100; and · adding an initial sales charge of 1.50% (1.522% of the net amount invested). In addition, during the initial offering period, an amount sufficient to reimburse the Sponsor for the payment of all or a portion of the estimated organization costs of the Trust will be added to the Public Offering Price per 100 units.The price of a single unit, or any multiple thereof, is calculated by dividing the Public Offering Price per 100 units by 100 and multiplying by the number of units.The Public Offering Price per unit will vary on a daily basis in accordance with fluctuations in the aggregate value of the underlying Securities and each investor’s purchase price will be computed as of the date the units are purchased. DEFERRED SALES CHARGE.The deferred sales charge will be deducted as follows: · For every Unitholder, three monthly charges of $0.80 per 100 units ($2.40 total) will be deducted from the Principal Account in three monthly installments commencing on , 2008, and on the first business day of each month thereafter through , 2008.If you buy Units at a price less than $10.00 per Unit, the dollar amount of the deferred sales charge will not change, but the deferred sales charge on a percentage basis will be more than 2.40% of the Public Offering Price. A-3 The deferred method of payment keeps more of the Unitholder’s money invested over a longer period of time. DISTRIBUTIONS. The Trust will distribute dividends received, less expenses, monthly. The first dividend distribution will be made on, 2008, to all Unitholders of record on, 2008, and thereafter distributions will be made on the last business day of every month.The final distribution will be made within a reasonable period of time after the Trust terminates. MARKET FOR UNITS.Unitholders may sell their units to the Sponsor or the Trustee at any time, without fee or penalty. The Sponsor intends to repurchase units from Unitholders throughout the life of the Trust at prices based upon the market value of the underlying Securities less any unpaid deferred sales charge.However, the Sponsor is not obligated to maintain a market and may stop doing so without prior notice for any business reason.If a market is not maintained, a Unitholder will be able to redeem his or her units with the Trustee at the same price as the Sponsor’s repurchase price.The existence of a liquid trading market for these Securities may depend on whether dealers will make a market in these Securities. There can be no assurance of the making or the maintenance of a market for any of the Securities contained in the portfolio of the Trust or of the liquidity of the Securities in any markets made.The price at which the Securities may be sold to meet redemptions, and the value of the units, will be adversely affected if trading markets for the Securities are limited or absent. TERMINATION.The Trust will terminate in approximately three years. At that time investors may choose one of the following three options with respect to their terminating distribution: · receive the distribution in-kind, if they own at least 2,500 units; · receive cash upon the liquidation of their pro rata share of the Securities; or · reinvest in a subsequent series of the Patriot Trust (if one is offered) at a reduced sales charge. ROLLOVER OPTION.Unitholders may elect to rollover their terminating distributions into the next available series of the Patriot Trust (if one is offered), at a reduced sales charge. Rollover Unitholders must make this election on or prior to the Rollover Notification Date. When a Unitholder makes this election, his or her units will be redeemed and the proceeds will be reinvested in units of the next available series of the Patriot Trust.An election to rollover terminating distributions will generally be a taxable event.See “Trust Administration—Trust Termination” in Part B for details concerning this election. REINVESTMENT PLAN.Unitholders may elect to automatically reinvest their distributions, if any (other than the final distribution in connection with the termination of the Trust), into additional units of his or her Trust, without a sales charge. See “Reinvestment Plan” in Part B for details on how to enroll in the Reinvestment Plan. UNDERWRITING.The GMS Group, LLC, with principal offices at 5NRegent Street, Suite513, Livingston, New Jersey 07039, will act as underwriter for all of the units of the Patriot Trust, Real Estate Income Trust, Series 1. A-4 FEE TABLE This Fee Table is intended to help you to understand the costs and expenses that you will bear directly or indirectly. See “Public Offering” and “Trust Expenses and Charges.” Although the Trust has a term of only three years, and is a unit investment trust rather than a mutual fund, this information is presented to permit a comparison of fees. Unitholder Transaction Expenses (fees paid directly from your investment) As a % of Initial Offering Price Amounts Per 100 Units Maximum Initial Sales Charge Imposed on Purchase (as a percentage of offering price) 1.50 % $ 15.00 Maximum Deferred Sales Charge 2.40 %* $ 24.00 Creation and Development Fee 0.55 %** $ 5.50 Total Sales Charge (including Creation and Development Fee) 4.45 % $ 44.50 Estimated Organization Costs*** % $ Estimated Annual Fund Operating Expenses (expenses that are deducted from Trust assets) As a % of Net Assets Amounts Per 100 Units Trustee’s Fee % $ Other Operating Expenses Portfolio Supervision, Bookkeeping and Administrative Fees Total % $ Example 1 year 3 years An investor would pay the following expenses on a $10,000 investment assuming the Trust operating expense ratio of .% and a 5% annual return on the investment throughout the periods $ $ The Example assumes reinvestment of all dividends and distributions and utilizes a 5% annual rate of return. For purposes of the Example, the deferred sales charge imposed on the reinvestment of dividends is not reflected until the year following payment of the dividend; the cumulative expenses would be higher if sales charges on reinvested dividends were reflected in the year of reinvestment. The Example should not be considered a representation of past or future expenses or annual rate of return; the actual expenses and annual rate of return may be more or less than those assumed for purposes of the Example. * The actual fee is a total of $24.00 per 100 Units, irrespective of purchase or redemption price, deducted in three installments over the life of the Trust, commencing, 2008. If the Unit price exceeds $10 per Unit, the deferred sales charge will be less than 2.40%; if the Unit price is less than $10 per Unit, the deferred sales charge will exceed 2.40%. ** The Creation and Development Fee compensates the Sponsor for the creation and development of this Trust and has been historically included in the sales charge.The actual fee is $5.50 per 100 Units payable at the close of the initial offering period, which is expected to be 90 days from the initial date of deposit.If the Unit price exceeds $10.00 per Unit, the Creation and Development Fee will be less than 0.55%; if the Unit price is less than $10.00 per Unit, the Creation and Development Fee will exceed 0.55%.At no time will an investor pay more than the Total Sales Charge of 4.45% of the initial investment as shown in the Fee Table. *** A portion of the Public Offering Price consists of cash in an amount to reimburse the Sponsor for the per Unit portion of all or a part of the costs of establishing the Trust.The costs have been estimated at $per 100 Units for the Trust.A payment will be made as of the close of the initial public offering period to an account maintained by the Trustee from which the obligation of the investors to the Sponsor will be satisfied.To the extent that actual organization costs are less than the estimated amount, only the actual organization costs included in the Public Offering Price will be reimbursed to the Sponsor and deducted from the assets of the Trust. A-5 SUMMARY OF ESSENTIAL INFORMATION AS OF , 2007*: Initial Date of Deposit:, 2007 Termination Date: , or the disposition of the last Security in the Trust. Mandatory Termination Date: The last day of the Liquidation Period. CUSIP Numbers: Cash: Reinvestment: Fee Cash: Fee Reinvestment: Trustee: The Bank of New York. Trustee’s Fee: $. per 100 Units outstanding. Other Fees and Expenses: $ per 100 Units outstanding. Sponsor: The GMS Group, LLC Portfolio Supervisory, Bookkeeping and Administrative Fee: Maximum of $0.25 per 100 Units outstanding (see “Trust Expenses and Charges” in Part B). Record Dates: The fifteenth day of each month, commencing , 2008. Distribution Dates: The last business day of each month, commencing , 2008, and within a reasonable period of time after the termination of the Trust. Rollover Notification Date***: or another date as determined by the Sponsor. Monthly Deferred Sales Charge Payment Dates: , 2008, and the first business day of each month thereafter through , 2008. Aggregate Value of Securities $ Number of Units Fractional Undivided Interest in Trust Securities Public Offering Price Per 100 Units Aggregate Value of Securities in Trust $ Divided By Units (times 100) $ Plus Initial Sales Charge of 1.50% of Public Offering Price Plus Estimated Organization Costs Public Offering Price per 100 Units**† $ Sponsor’s Repurchase Price And Redemption Price Per 100 Units†† Evaluation Time: 4:00 p.m. Eastern Time (or earlier close of the New York Stock Exchange). Minimum Income or Principal Distribution: $1.00 per 100 Units. Liquidation Period: A 40-day period beginning on the first business day following the Termination Date. Minimum Value of Trust: The Trust may be terminated if the value of the Trust is less than 40% of the aggregate value of the Securities at the completion of the Deposit Period. * The business day prior to the Initial Date of Deposit. The Initial Date of Deposit is the date on which the Trust Agreement was signed and the deposit of Securities with the Trustee made. **A maximum Deferred Sales Charge of $24.00 per 100 Units (2.40% of the Initial Public Offering Price) will be paid through deductions subsequent to the Initial Date of Deposit as described under “Deferred Sales Charge.” On a repurchase or redemption of Units before the last Deferred Sales Charge Payment Date, any remaining Deferred Sales Charge payments will be deducted from the proceeds. Units purchased pursuant to the Reinvestment Plan are subject to that portion of the Deferred Sales Charge remaining at the time of reinvestment. *** The date by which a Rollover Unitholder must elect to reinvest its terminating distribution in an available series of the Patriot Trust if offered (see “Trust Administration—Trust Termination”). †On the Initial Date of Deposit there will be no cash in the Income or Principal Accounts. Anyone purchasing Units after such date will have included in the Public Offering Price a pro rata share of any cash in such Accounts. ††This figure reflects deduction of the maximum Deferred Sales Charge of $24.00 per 100 Units; the actual amount deducted upon redemption of Units will depend upon the Deferred Sales Charge applicable to the redeeming Unitholder. Any redemptions of 25,000 Units or more may, upon request by a redeeming Unitholder, be made in kind. The Trustee will forward the distributed securities, less any deferred sales charge remaining, to the Unitholder’s broker-dealer account at The Depository Trust Company in book-entry form. As of the close of the initial offering period, the Sponsor’s Repurchase Price and Redemption Price per 100 Units for the Trust will be reduced to reflect the payment of the organization costs to the Sponsor. A-6 PATRIOT TRUST, REAL ESTATE INCOME TRUST, SERIES 1 STATEMENT OF FINANCIAL CONDITION AS OF , 2007 ASSETS Investment in Securities—Sponsor’s Contracts to Purchase Underlying Securities Backed by Letter of Credit (cost $) (Note 1) $ Cash Total $ LIABILITIES AND INTEREST OF UNITHOLDERS Reimbursement to Sponsor for Organization Costs (Note 2) $ Interest of Unitholders—Units of Fractional Undivided Interest Outstanding ( Units)(Note 3) Total $ Net Asset Value per Unit $ Notes to Statement of Financial Condition: The preparation of financial statements in accordance with generally accepted accounting principles requires Trust management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates. (1) The Trust is a unit investment trust created under the laws of the State of New York and registered under the Investment Company Act of 1940.The objective of the Trust, sponsored by The GMS Group, LLC (the “Sponsor”), is to provide investors with the possibility of a high level of current dividend income.The secondary investment objective of the Trust is to provide investors with the possibility of capital appreciation.An irrevocable letter of credit issued by The Bank of New York in an amount of $ has been deposited with the Trustee for the benefit of the Trust to cover the purchases of Securities.Aggregate cost to the Trust of the Securities listed in the Portfolio of Investments is determined by the Trustee on the basis set forth under “Public Offering—Offering Price” as of 4:00 p.m. on, 2007.The Trust will terminate on , or can be terminated earlier under certain circumstances as further described in the Prospectus. (2) A portion of the Public Offering Price consists of cash in an amount sufficient to reimburse the Sponsor for the per Unit portion of all or a part of the costs of establishing the Trust.These costs have been estimated at $per 100 Units for the Trust. A payment will be made as of the close of the initial public offering period to an account maintained by the Trustee from which the obligation of the investors to the Sponsor will be satisfied.To the extent that actual organization costs are less than the estimated amount, only the actual organization costs included in the Public Offering Price will be reimbursed to the Sponsor and deducted from the assets of the Trust. (3) The maximum Deferred Sales Charge of $24.00 per 100 Units (2.40% of the Initial Public Offering Price) will be paid in three monthly charges subsequent to the Initial Date of Deposit. If Units are redeemed prior to the last Deferred Sales Charge Payment Date, the remaining amount of the deferred sales charge applicable to such Units will be payable at the time of redemption.A Creation and Development Fee in the amount of $5.50 per 100 Units is payable by the Trust on behalf of the Holders out of the assets of the Trust as of the close of the initial offering period.This Creation and Development Fee may be more than 0.55% of the Public Offering Price due to fluctuations in the value of the Securities.If Units are redeemed prior to the close of the initial public offering period, the Creation and Development Fee will not be deducted from the proceeds. A-7 PATRIOT TRUST, REAL ESTATE INCOME TRUST, SERIES 1 PORTFOLIO OF INVESTMENTS AS OF , 2007 Portfolio No. Number of Shares Name of Issuer (1) Ticker Symbol Percentage of the Trust(2) Market Value per Share Cost of Securities to the Trust(3) % $ $ 100.00% $ FOOTNOTES TO PORTFOLIO OF INVESTMENTS (1) All Securities are represented by contracts to purchase such Securities. Forward contracts to purchase the Securities were entered into on, 2007. All such contracts are expected to be settled on or about the First Settlement Date of the Trust, which is expected to be, 2007. (2) Based on the cost of the Securities to the Trust. (3) Evaluation of Securities by the Trustee was made on the basis of the closing sales price at the Evaluation Time on the day prior to the Initial Date of Deposit. The Sponsor’s Purchase Price is $. The [profit/loss] to the Sponsor on deposit totals $. The accompanying notes form an integral part of the Financial Statements. A-8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM THE UNITHOLDERS, SPONSOR AND TRUSTEE PATRIOT TRUST, REAL ESTATE INCOME TRUST, SERIES 1 We have audited the accompanying Statement of Financial Condition of Patriot Trust, Real Estate Income Trust, Series 1, including the Portfolio of Investments, as of, 2007. These financial statements are the responsibility of the Trust’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Trust’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly. we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statements presentation. Our procedures included confirmation with The Bank of New York, Trustee, of an irrevocable letter of credit deposited for the purchase of securities, as shown in the financial statement as of, 2007. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Patriot Trust, Real Estate Income Trust, Series 1, at, 2007, in conformity with U.S. generally accepted accounting principles. ERNST & YOUNG LLP Philadelphia, Pennsylvania , 2007 A-9 [LOGO] PATRIOT TRUST, REAL ESTATE INCOME TRUST, SERIES 1 PROSPECTUS PART B PART B OF THIS PROSPECTUS MAY NOT BE DISTRIBUTED UNLESS ACCOMPANIED BY PART A THE TRUST ORGANIZATION.Patriot Trust, Real Estate Income Trust, Series 1 consists of a “unit investment trust” designated as set forth in Part A. The Trust was created under the laws of the State of New York pursuant to the Trust Indenture and Agreement and related Reference Trust Agreement (collectively, the “Trust Agreement”), dated the Initial Date of Deposit, among The GMS Group, LLC, as Sponsor and The Bank of New York, as Trustee. On the Initial Date of Deposit, the Sponsor deposited with the Trustee shares of stocks of publicly traded real estate investment trusts and certain other companies related to the real estate industry, including funds and delivery statements relating to contracts for the purchase of certain such securities (collectively, the “Securities”), with an aggregate value as set forth in Part A, and cash or an irrevocable letter of credit issued by a major commercial bank in the amount required for such purchases.Thereafter the Trustee, in exchange for the Securities so deposited, has registered on the registration books of the Trust evidence of the Sponsor’s ownership of all Units of the Trust.The Sponsor has a limited right to substitute other securities in the Trust’s portfolio in the event of a failed contract.See “The Trust—Substitution of Securities.”The Sponsor may also, in certain very limited circumstances, direct the Trustee to dispose of certain Securities if the Sponsor believes that, because of market or credit conditions, or for certain other reasons, retention of the Security would be detrimental to Unitholders.See “Trust Administration—Portfolio Supervision.” As of the Initial Date of Deposit, a “Unit” represents an undivided fractional interest in the Securities and cash of the Trust as is set forth in the “Summary of Essential Information.”As additional Units are issued by the Trust as a result of the deposit of Additional Securities, as described below, the aggregate value of the Securities in the Trust will be increased and the fractional undivided interest in the Trust represented by each Unit will be decreased.To the extent that any Units are redeemed by the Trustee, the fractional undivided interest or pro rata share in the Trust represented by each unredeemed Unit will increase, although the actual interest in the Trust represented by such fraction will remain unchanged. Units will remain outstanding until redeemed upon tender to the Trustee by Unitholders, which may include the Sponsor, or until the termination of the Trust Agreement. DEPOSIT OF ADDITIONAL SECURITIES.With the deposit of the Securities in the Trust on the Initial Date of Deposit, the Sponsor established a proportionate relationship among the initial aggregate value of specified Securities in the Trust.Subsequent to the Initial Date of Deposit, the Sponsor may deposit additional Securities in the Trust that are identical to the Securities already deposited in the Trust (“Additional Securities”), contracts to purchase Additional Securities or cash (or a bank letter of credit in lieu of cash) with instructions to purchase Additional Securities, in order to create additional Units, maintaining to the extent practicable the original proportionate relationship among the number of shares of each stock in the Trust’s portfolio on the Initial Date of Deposit.These additional Units, which will result in an increase in the number of Units outstanding, will each B-1 represent, to the extent practicable, an undivided interest in the same number and type of securities of identical issuers as are represented by Units issued on the Initial Date of Deposit.It may not be possible to maintain the exact original proportionate relationship among the Securities deposited on the Initial Date of Deposit because of, among other reasons, purchase requirements, changes in prices or unavailability of Securities.The composition of the Trust’s portfolio may change slightly based on certain adjustments made to reflect the disposition of Securities and/or the receipt of a stock dividend, a stock split or other distribution with respect to such Securities, including Securities received in exchange for shares or the reinvestment of the proceeds distributed to Unitholders.Substitute Securities may only be acquired under specified conditions when Securities originally deposited in the Trust are unavailable.(See “The Trust—Substitution of Securities” below.) OBJECTIVES.The Trust seeks to provide investors with the possibility of a high level of current dividend income.The secondary objective of the Trust is capital appreciation.The Trust seeks to achieve these objectives by investing primarily in a portfolio of stocks of publicly traded (i) real estate investment trusts (“REITs”) and (ii) certain other companies related to the real estate industry, including companies which may be engaged in mortgage financing and lending, management of real estate equity and debt investments, and property management (“Real Estate Securities”).As used herein, the term “Securities” means the stocks initially deposited in the Trust and described in the “Portfolio of Investments” in Part A and any additional stocks acquired and held by the Trust pursuant to the provisions of the Indenture.All of the Securities in the Trust are listed on the New York Stock Exchange, the National Association of Securities Dealers Automated Quotations (“NASDAQ”) National Quotation Market System, or the American Stock Exchange. The Trust will terminate in approximately three years, at which time investors may choose to either receive the distributions in kind (if they own at least 2,500 Units), in cash or reinvest in a subsequent series of the Patriot Trust (if offered) at a reduced sales charge. The Trust is intended to be an investment that should be held by investors for its full term and not be used as a trading vehicle. Since the Sponsor may deposit Additional Securities in connection with the sale of additional Units, the yields on these Securities may change subsequent to the Initial Date of Deposit. Further, the Securities may appreciate or depreciate in value, dependent upon the full range of economic and market influences affecting corporate profitability, the financial condition of issuers and the prices of equity securities in general and the Securities in particular. Therefore, there is no guarantee that the objectives of the Trust will be achieved. PORTFOLIO SELECTION.The securities that comprise the Trust are selected utilizing a research driven investment process and a disciplined criteria that considers a consensus of analysts’ opinions, historic stability of dividend payments and potential for capital appreciation.This research driven consensus process utilizes the views and forecasts of many research specialists in contrast to dependency on the opinion of a specific expert, authority or analyst.In order for a security to be considered for selection by the Sponsor for inclusion in the Trust, at the time of selection, 75% of the analysts known to cover the security must have the equivalent of a “buy,” “hold” or “market perform” rating on the security. THE SECURITIES.The Trust invests its assets in a portfolio of publicly traded REITs and Real Estate Securities.REITs are financial vehicles that seek to pool capital from a number of investors in order to participate directly in real estate ownership or financing. REITs can be managed by separate advisory companies for a fee which is ordinarily based on a percentage of the assets of the REIT in addition to reimbursement of operating expenses.Since the Trust will consist entirely of shares issued by publicly traded REITs and Real Estate Securities, an investment in the Trust will be subject to varying degrees of risk generally incident to the ownership of real property (in addition to securities market risks).In addition, a number of the Securities contained in the Trust’s portfolio may have relatively small market capitalizations which present certain risks discussed below. The portfolio of the Trust containsstocks of REITs and Real Estate Securities.100% of the issues are represented by the Sponsor’s contracts to purchase.stocks are listed on the New York Stock Exchange,stocks are listed on the National Association of Securities Dealers Automated Quotations (“NASDAQ”) National Quotation Market System, andstocks are listed on the American Stock Exchange. The Trustee has not participated and will not participate in the selection of Securities for the Trust, and neither the Sponsor nor the Trustee will be liable in any way for any default, failure or defect in any Securities. B-2 The contracts to purchase Securities deposited initially in the Trust are expected to settle in three business days, in the ordinary manner for such Securities. Settlement of the contracts for Securities is thus expected to take place prior to the settlement of purchase of Units on the Initial Date of Deposit. SUBSTITUTION OF SECURITIES.In the event of a failure to deliver any Security that has been purchased for the Trust under a contract (“Failed Securities”), the Sponsor is authorized under the Trust Agreement to direct the Trustee to acquire other securities (“Substitute Securities”) to make up the original corpus of the Trust. The Substitute Securities must be purchased within 20 days after the delivery of the notice of the failed contract. Where the Sponsor purchases Substitute Securities in order to replace Failed Securities, the purchase price may not exceed the purchase price of the Failed Securities and the Substitute Securities must be identical issuers of the Securities originally contracted for and not delivered. Such selection may include or be limited to Securities previously included in the portfolio of the Trust. No assurance can be given that the Trust will retain its present size and composition for any length of time. Whenever a Substitute Security has been acquired for the Trust, the Trustee shall, within five days thereafter, notify all Unitholders of the acquisition of the Substitute Security and the Trustee shall, on the next Distribution Date which is more than 30 days thereafter, make a pro rata distribution of the amount, if any, by which the cost to the Trust of the Failed Security exceeded the cost of the Substitute Security. In the event no substitution is made, the proceeds of the sale of Securities will be distributed to Unitholders as set forth under “Rights of Unitholders—Distributions.”In addition, if the right of substitution shall not be utilized to acquire Substitute Securities in the event of a failed contract, the Sponsor will cause to be refunded the sales charge attributable to such Failed Securities to all Unitholders, and distribute the principal and dividends, if any, attributable to such Failed Securities on the next Distribution Date. RISK CONSIDERATIONS COMMON STOCK.Since the Trust contains common stocks of publicly traded REITs and Real Estate Securities, an investment in Units of the Trust should be made with an understanding of the risks inherent in any investment in common stocks, including the risk that the financial condition of the issuers of the Securities may become impaired or that the general condition of the stock market may worsen. Additional risks include those associated with the right to receive payments from the issuer which is generally inferior to the rights of creditors of, or holders of debt obligations or preferred stock issued by, the issuer. Holders of common stocks have a right to receive dividends only when, if, and in the amounts declared by the issuer’s board of directors and to participate in amounts available for distribution by the issuer only after all other claims on the issuer have been paid or provided for. By contrast, holders of preferred stocks usually have the right to receive dividends at a fixed rate when and as declared by the issuer’s board of directors, normally on a cumulative basis. Dividends on cumulative preferred stock must be paid before any dividends are paid on common stock and any cumulative preferred stock dividend which has been omitted is added to future dividends payable to the holders of such cumulative preferred stock. Preferred stocks are also usually entitled to rights on liquidation which are senior to those of common stocks. For these reasons, preferred stocks generally entail less risk than common stocks. Moreover, common stocks do not represent an obligation of the issuer and therefore do not offer any assurance of income or provide the degree of protection of debt securities. The issuance of debt securities or even preferred stock by an issuer will create prior claims for payment of principal, interest and dividends which could adversely affect the ability and inclination of the issuer to declare or pay dividends on its common stock or the economic interest of holders of common stock with respect to assets of the issuer upon liquidation or bankruptcy. Further, unlike debt securities which typically have a stated principal amount payable at maturity (which value will be subject to market fluctuations prior thereto), common stocks have neither fixed principal amount nor a maturity and have values which are subject to market fluctuations for as long as the common stocks remain outstanding. Common stocks are especially susceptible to general stock market movements and to volatile increases and decreases in value as market confidence in and perceptions of the issuers change. These perceptions are based on unpredictable factors including expectations regarding government, economic, monetary and fiscal policies, inflation and interest rates, economic expansion or contraction, and global or regional political, economic or banking crises. The value of the B-3 common stocks in the Trust thus may be expected to fluctuate over the life of the Trust to values higher or lower than those prevailing on the Initial Date of Deposit. REAL ESTATE INDUSTRY RISK. Generally.Since the Trust will consist entirely of shares issued by REITs and Real Estate Securities, an investment in the Trust will be subject to varying degrees of risk generally incident to the ownership of real property (in addition to securities market risks). The underlying value of the Securities and the Trust’s ability to make distributions to its Holders may be adversely affected by adverse changes in national economic conditions, adverse changes in local market conditions due to changes in general or local economic conditions and neighborhood characteristics, increased competition from other properties, obsolescence of property, changes in the availability, cost and terms of mortgage funds, the impact of present or future environmental legislation and compliance with environmental laws, the ongoing need for capital improvements, particularly in older properties, increases in interest rates, changes in real estate tax rates and other operating expenses, regulatory and economic impediments to raising rents, adverse changes in governmental rules and fiscal policies, dependency on management skills, civil unrest, acts of God, including earthquakes and other natural disasters (which may result in uninsured losses), terrorist attacks and other acts of war, adverse changes in zoning laws, and other factors which are beyond the control of the issuers of the Securities in the Trust. The stock prices of companies in the real estate industry are also typically sensitive to changes in real estate values, cash flow of underlying real estate assets, occupancy rates, government regulations affecting land use and rents, and the creditworthiness of the issuer.Risks commonly associated with the direct ownership of real estate also include fluctuations in the value of underlying properties, the strength of specific industries renting properties, and defaults by borrowers or tenants.Companies in the real estate industry may also be subject to liabilities under environmental and hazardous waste laws, which could negatively affect their value. Real estate is a cyclical business, highly sensitive to general and local economic conditions and developments, and characterized by intense competition and periodic overbuilding. Real estate income and values also may be greatly affected by demographic trends, such as population shifts or changing tastes and values. Additionally, changing interest rates and credit quality requirements may affect the cash flow of real estate companies and their ability to borrow or lend money or to meet capital needs. REITs.REITs are financial vehicles that seek to pool capital from a number of investors in order to participate directly in real estate ownership or financing. REITs can be managed by separate advisory companies for a fee which is ordinarily based on a percentage of the assets of the REIT in addition to reimbursement of operating expenses.REITs may concentrate investments in specific geographic areas or in specific property types, i.e., hotels, shopping malls, residential complexes, and office buildings; the impact of economic conditions on REITs can also be expected to vary with geographic location and property type. Variations in rental income and space availability and vacancy rates in terms of supply and demand are additional factors affecting real estate generally and REITs in particular. In addition, investors should be aware that REITs may not be diversified and are subject to the risks of financing projects. REITs are also subject to defaults by borrowers, self-liquidation, the market’s perception of the REIT industry generally, and the possibility of failing to qualify for tax-free pass-through of income under the Internal Revenue Code of 1986, as amended (the “Code”), and to maintain exemption from the Investment Company Act of 1940. A default by a borrower or lessee may cause the REIT to experience delays in enforcing its rights as mortgagee or lessor and to incur significant costs related to protecting its investments. REITs are a creation of the tax law. REITs essentially operate as a corporation or business trust that are allowed a special deduction for dividends paid to shareholders that effectively can eliminate the level of tax at the REIT level provided the REIT satisfies the requirements of Sections 856 through 860 of the Code. The primary tests for tax-qualified status are that the REIT (i) be managed by trustees or directors, (ii) issue transferable shares to its owners, (iii) have at least 100 shareholders, (iv) have no more than 50% of the shares held by five or fewer individuals, (v) invest at least 75% of its total assets in real estate-related assets and derive at least 75% of its gross income from real estate-related assets, (vi) derive at least 95% of its gross income from dividends, interest, rents from real property, gain from the sale or other disposition of stock, securities, and real property, and certain other income from real estate-related assets, and (vii) distribute at least 90% of its taxable income to its shareholders each year. B-4 There are two principal types of REITs: Equity REITs which typically hold at least 75% of their invested assets in the ownership of real estate and benefit from the underlying net rental income generated from the properties, and Mortgage REITs, which typically hold at least 75% of their invested assets in mortgages which are secured by real estate assets and benefit predominantly from the difference between the interest income on the mortgage loans and the interest expense on the capital used to finance the loans. An Equity REIT's performance ultimately depends on the types and locations of the properties it owns and on how well its properties are managed. For instance, rental income could decline because of extended vacancies, increased competition from nearby properties, tenants' failure to pay rent, or incompetent management. Property values could decrease because of overbuilding, environmental liabilities, uninsured damages caused by natural disasters, a general decline in the neighborhood, rent controls, losses due to casualty or condemnation, increases in property taxes and/or operating expenses, or changes in zoning laws or other factors. REITs have been compared to bond equivalents (paying to the REIT holders their pro rata share of the REIT’s annual taxable income). In general, the value of bond equivalents changes as the general levels of interest rates fluctuate. When interest rates decline, the value of a bond equivalent portfolio invested at higher yields can be expected to rise. Conversely, when interest rates rise, the value of a bond equivalent portfolio invested at lower yields can be expected to decline. Consequently, the value of the REITs may at times be particularly sensitive to devaluation in the event of rising interest rates. Equity REITs are less likely to be affected by interest rate fluctuations than Mortgage REITs and the nature of the underlying assets of an Equity REIT, i.e., investments in real property, may be considered more tangible than that of a Mortgage REIT. Equity REITs are more likely to be adversely affected by changes in the value of the underlying property it owns than Mortgage REITs. While Equity REITs are affected by changes in the value of the underlying properties they own, Mortgage REITs are affected by changes in the value of the properties to which they have extended credit. REITs may not be diversified and are subject to the risks involved with financing projects. REITs may also be subject to substantial cash flow dependency and self-liquidation. In addition, REITs could possibly fail to qualify for tax-free pass-through of income under the Code or to maintain their exemptions from registration under the Investment Company Act of 1940. Such factors may also adversely affect a borrower's or a lessee's ability to meet its obligations to a REIT. In the event of a default by a borrower or lessee, a REIT may experience delays in enforcing its rights as a mortgagee or lessor and may incur substantial costs associated with protecting its investments. Subprime Mortgage Risk.The Trust’s investments in REITs and Real Estate Securities may be affected by the downturn in the subprime mortgage lending market in the United States.Rising delinquency rates across the highly leveraged loans to weaker borrowers, in addition to a rising trend of first payment defaults on loans, has created liabilities for loan originators. As a result, several prominent sub-prime lenders have closed down or filed for protection under the bankruptcy laws in early 2007. The deteriorating situation with loans and lenders has resulted in a complete dislocation in the capital markets associated with subprime mortgages and related collateralized debt obligations. The downturn in the subprime mortgage lending market may have far-reaching consequences into many aspects and geographic regions of the real estate business, and consequently, the value of the Trust may decline in response to such developments. Uninsured Losses.The issuers of REITs and certain Real Estate Securities generally maintain comprehensive insurance on presently owned and subsequently acquired real property assets, including liability, fire and extended coverage. However, certain types of losses may be uninsurable or not be economically insurable as to which the underlying properties are at risk in their particular locales.There can be no assurance that insurance coverage will be sufficient to pay the full current market value or current replacement cost of any lost investment. Various factors might make it impracticable to use insurance proceeds to replace a facility after it has been damaged or destroyed. Under such circumstances, the insurance proceeds received by a REIT or Real Estate Security might not be adequate to restore its economic position with respect to such property. Environmental Liability.Under various environmental laws, a current or previous owner or operator of real property may be liable for the costs of removal or remediation of hazardous or toxic substances on, under or in such property. Such laws often impose liability whether or not the owner or operator caused or knew of the presence of B-5 such hazardous or toxic substances and whether or not the storage of such substances was in violation of a tenant's lease. In addition, the presence of hazardous or toxic substances, or the failure to remediate such property properly, may adversely affect the owner's ability to borrow using such real property as collateral. No assurance can be given that one or more of the Securities in the Trust may not be presently liable or potentially liable for any such costs in connection with real estate assets they presently own or subsequently acquire while such Securities are held in the Trust. Americans with Disabilities Act.Under the Americans with Disabilities Act of 1990 (the “ADA”), all public accommodations are required to meet certain federal requirements related to physical access and use by disabled persons. In the event that any of the Securities in the Trust invest in or hold mortgages on real estate properties subject to the ADA, a determination that any such properties are not in compliance with the ADA could result in imposition of fines or an award of damages to private litigants. If any of the Securities in the Trust were required to make modifications to comply with the ADA, such issuer’s ability to make expected distributions to the Trust could be adversely affected, thus adversely affecting the ability of the Trust to make distributions to Holders. Property Taxes.Real estate generally is subject to real property taxes. The real property taxes on the properties underlying the Securities in the Trust may increase or decrease as property tax rates change and as the properties are assessed or reassessed by taxing authorities. Liquidity.Although the Securities in the Trust themselves are listed on the New York Stock Exchange, the National Association of Securities Dealers Automated Quotations (“NASDAQ”) National Quotation Market System or the American Stock Exchange, and are liquid, real estate investments, the primary holdings of each of the Securities in the Trust are relatively illiquid. Therefore, the ability of the issuers of the Securities in the Trust to vary their portfolios in response to changes in economic and other conditions will be limited and, hence, may adversely affect the value of the Units. There can be no assurance that any issuer of a Security will be able to dispose of its underlying real estate assets when it finds disposition advantageous or necessary or that the sale price of any disposition will recoup or exceed the amount of its investment. SMALLER CAPITALIZATION COMPANIES.The Trust includes stocks issued by smaller capitalization companies which may involve greater risk than investing in larger capitalization companies, since they can be subject to more abrupt or erratic price movements.Smaller capitalization companies may have had their securities publicly traded, if at all, for only a short period of time and may not have had the opportunity to establish a reliable trading pattern through economic cycles.The price volatility of smaller capitalization companies is relatively higher than larger, older and more mature companies.The greater price volatility of smaller capitalization companies may result from the fact that there may be less market liquidity, less information publicly available or fewer investors who monitor the activities of these companies.In addition, the market prices of these securities may exhibit more sensitivity to changes in industry or general economic conditions.Some smaller capitalization companies will not have been in existence long enough to experience economic cycles or to demonstrate whether they are sufficiently well managed to survive downturns or inflationary periods. FIXED PORTFOLIO.The value of the Units will fluctuate depending on all of the factors that have an impact on the economy and the equity markets. These factors similarly impact the ability of an issuer to distribute dividends. Unlike a managed investment company in which there may be frequent changes in the portfolio of securities based upon economic, financial and market analyses, securities of a unit investment trust, such as the Trust, are not subject to such frequent changes based upon continuous analysis. All the Securities in the Trust are liquidated or distributed during the Liquidation Period. Since the Trust will not sell Securities in response to ordinary market fluctuation, but only at the Trust’s termination or upon the occurrence of certain events (see “Trust Administration—Portfolio Supervision”), the amount realized upon the sale of the Securities may not be the highest price attained by an individual Security during the life of the Trust. Some of the Securities in the Trust may also be owned by other clients of the Sponsor and its affiliates. However, because these clients may have differing investment objectives, the Sponsor may sell certain Securities from those accounts in instances where a sale by the Trust would be impermissible, such as to maximize return by taking advantage of market fluctuations. Investors should consult with their own financial advisers prior to investing in the Trust to determine its suitability. (See “Trust Administration—Portfolio Supervision”.) B-6 ADDITIONAL SECURITIES.Investors should be aware that in connection with the creation of additional Units subsequent to the Initial Date of Deposit, the Sponsor will deposit Additional Securities, contracts to purchase Additional Securities or cash (or letter of credit in lieu of cash) with instructions to purchase Additional Securities, in each instance maintaining the original proportionate relationship, subject to adjustment under certain circumstances, of the numbers of shares of each Security in the Trust. To the extent the price of a Security increases or decreases between the time cash is deposited with instructions to purchase the Security and the time the cash is used to purchase the Security, Units may represent less or more of that Security and more or less of the other Securities in the Trust. In addition, brokerage fees (if any) incurred in purchasing Securities with cash deposited with instructions to purchase the Securities will be an expense of the Trust. Price fluctuations between the time of deposit and the time the Securities are purchased, and payment of brokerage fees, will affect the value of every Unitholder’s Units and the Income per Unit received by the Trust. In particular, Unitholders who purchase Units during the initial offering period would experience a dilution of their investment as a result of any brokerage fees paid by the Trust during subsequent deposits of Additional Securities purchased with cash deposited. In order to minimize these effects, the Trust will try to purchase Securities as near as possible to the Evaluation Time or at prices as close as possible to the prices used to evaluate Trust Units at the Evaluation Time. In addition, subsequent deposits to create additional Units will not be fully covered by the deposit of a bank letter of credit. In the event that the Sponsor does not deliver cash in consideration for the additional Units delivered, the Trust may be unable to satisfy its contracts to purchase the Additional Securities without the Trustee selling underlying Securities. Therefore, to the extent that the subsequent deposits are not covered by a bank letter of credit, the failure of the Sponsor to deliver cash to the Trust, or any delays in the Trust receiving such cash, would have significant adverse consequences for the Trust. LEGISLATION.At any time after the Initial Date of Deposit, legislation may be enacted affecting the Securities in the Trust or the issuers of the Securities. Changing approaches to regulation, particularly with respect to the environmental laws governing a property owner’s liability for the costs of removal or remediation of hazardous or toxic substances, applicable changes to the ADA, or changes in the tax treatment of REITs, may have a negative impact on certain of the Securities included in the Trust. There can be no assurance that future legislation, regulation or deregulation will not have a material adverse effect on the Trust or will not impair the ability of the issuers of the Securities to achieve their business goals. LEGAL PROCEEDINGS AND LITIGATION.At any time after the Initial Date of Deposit, legal proceedings may be initiated on various grounds, or legislation may be enacted, with respect to the Securities in the Trust or to matters involving the business of the issuer of the Securities. There can be no assurance that future legal proceedings or legislation will not have a material adverse impact on the Trust or will not impair the ability of the issuers of the Securities to achieve their business and investment goals. GENERALLY.There is no assurance that any dividends will be declared or paid in the future on the Securities. Investors should be aware that there is no assurance that the Trust’s objectives will be achieved. PUBLIC OFFERING OFFERING PRICE.In calculating the Public Offering Price, the aggregate value of the Securities is determined in good faith by the Trustee on each “Business Day” as defined in the Indenture in the following manner: because the Securities are listed on a national securities exchange, this evaluation is based on the closing sales prices on that exchange as of the Evaluation Time (unless the Trustee deems these prices inappropriate as a basis for valuation). If the Trustee deems these prices inappropriate as a basis for evaluation, the Trustee shall use any of the following methods, or a combination thereof, which it deems appropriate: (a) on the basis of current offering prices for such Securities as obtained from investment dealers or brokers who customarily deal in comparable securities, (b) if offering prices are not available for any such Securities, on the basis of current offering prices for comparable securities, (c) by appraising the value of the Securities on the offering side of the market or by such other appraisal deemed appropriate by the Trustee or (d) by any combination of the above, each as of the Evaluation Time. B-7 The sales charge you will pay has both an initial and deferred component. The initial sales charge is computed by deducting the Deferred Sales Charge from the aggregate sales charge of 3.90%. The initial sales charge on the Initial Date of Deposit is 1.50% of the Public Offering Price.Subsequent to the Initial Date of Deposit, the amount of the initial sales charge will vary with changes in the aggregate value of the Securities of the Trust, but in no event will the combined initial and deferred sales charges exceed 3.90% of your initial investment.The initial sales charge is deducted from the purchase price of a Unit at the time of purchase and paid to the Sponsor. In addition, the sales charge consists of a Deferred Sales Charge of $24.00 per 100 Units (2.40% of the Initial Public Offering Price). The Deferred Sales Charge will be paid through three monthly deductions from the Principal Account of the Trust of $0.80 on each of the Monthly Deferred Sales Charge Payment Dates as set forth in the Summary of Essential Information in Part A (the “Monthly Charge”). If the amount available in the Principal Account of the Trust is insufficient to pay the Monthly Charge, the Trustee shall sell Securities selected by the Sponsor sufficient to pay such amounts.If the Public Offering Price paid by an investor exceeds $10.00 per Unit, the Deferred Sales Charge will be less than 2.40%; if the Public Offering Price paid by an investor is less than $10.00 per Unit, the Deferred Sales Charge will exceed 2.40%. To the extent the entire Deferred Sales Charge has not been so deducted at the time of repurchase or redemption of the Units, any unpaid amount will be deducted from the proceeds or in calculating an in kind distribution. However, any remaining Deferred Sales Charge will be refunded by the Sponsor when Units of any Patriot Trust held at the time of the death (including the death of a single joint tenant with rights of survivorship) or disability (as defined in the Internal Revenue Code of 1986, as amended) of a Unitholder are repurchased or redeemed. The Sponsor may require receipt of satisfactory proof of the death or disability before releasing the portion of the proceeds representing the amount waived. Units purchased pursuant to the Reinvestment Plan are subject only to any remaining Deferred Sales Charge deductions (see “Reinvestment Plan”). After the last Deferred Sales Charge Payment Date, investors will pay only a one-time initial sales charge of 3.90% of the Public Offering Price (equivalent to 4.06% of the net amount invested in the Securities). VOLUME AND OTHER DISCOUNTS.Units are available at a volume discount from the Public Offering Price during the initial public offering based upon the dollar amount of Units purchased.This volume discount will result in a reduction of the total sales charge, including the Creation and Development Fee, applicable to such purchases. The approximate reduced sales charge on the Public Offering Price applicable to such purchases and the dealer concession are as follows: AMOUNT OF PURCHASE* APPROXIMATE REDUCED SALES CHARGE** DEALER CONCESSION $100,000 but less than $250,000 3.95% 2.75% $250,000 but less than $500,000 3.50% 2.25% $500,000 but less than $1,000,000 3.00% 2.00% $1,000,000 or greater 2.00% 1.25% These discounts will apply to all purchases of Units by the same purchaser during the initial public offering period.Units purchased by the same purchaser in separate transactions during the initial public offering period will be aggregated for purposes of determining if such purchaser is entitled to a discount provided that such purchaser must own at least the required dollar amount of Units at the time such determination is made. Units held in the name of the spouse of the purchaser or in the name of a child of the purchaser under 21 years of age are deemed for the purposes hereof to be registered in the name of the purchaser.The discount is also applicable to a trustee or other fiduciary purchasing securities for a single trust estate or single fiduciary account. *
